Case 18-63004-pmb                    Doc 28         Filed 10/23/18 Entered 10/23/18 14:18:17                                      Desc Main
                                                    Document     Page 1 of 2

B 2100 A (Form 2100A) (12/15)


                            UNITED STATES BANKRUPTCY COURT
                                                    Northern District of Georgia

 In re: Dawn Gemma Taylor                                                                        Case No:18-63004-PMB

                          TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than
for security, of the claim referenced in this evidence and notice.
Cascade Funding Mortgage Trust 2017-1                                                 Cascade Funding Mortgage Trust
                                                                                      2017-1
                    Name of Transferee                                                                 Name of Transferor
                                                                                      Court Claim # (if known): 3-1
                                                                                      Amount of Claim: $103,749.84
Name and Address where notices to transferee                                          Date Claim Filed: 09/10/2018
should be sent:
Statebridge Company
5680 Greenwood Plaza Blvd.
Suite 100 S
Greenwood Village, CO 80111
Phone: 720-931-6204                                                                   Phone (if available): (800) 315-4757
Last Four Digits of Acct #: 8606                                                      Last Four Digits of Acct#: 5970

Name and Address where transferee payment
should be sent (if different from above):
Statebridge Company
5680 Greenwood Plaza Blvd.,
Suite 100 S,
Greenwood Village, CO 80111
Phone: 720-931-6204
Last Four Digits of Acct #: 8606
By:     /s/ Lisa F. Caplan                                                                 Date: October 23, 2018
            Lisa F. Caplan
            GA State Bar No. 001304
            Rubin Lublin, LLC
            3145 Avalon Ridge Place, Suite 100
            Peachtree Corners, GA 30071
            (877) 813-0992
            lcaplan@rubinlublin.com
            Attorney for Creditor


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5years, or both. 18 U.S.C §§ 152 & 3571.
Case 18-63004-pmb        Doc 28   Filed 10/23/18 Entered 10/23/18 14:18:17          Desc Main
                                  Document     Page 2 of 2

                                  CERTIFICATE OF SERVICE


       I, Lisa F. Caplan of Rubin Lublin, LLC certify that on the 23rd day of October, 2018, I
caused a copy of the Transfer of Claim Other Than for Security to be filed in this proceeding by
electronic means and to be served by depositing a copy of the same in the United States Mail in a
properly addressed envelope with adequate postage thereon to the said parties as follows:


Dawn Gemma Taylor
1445 Oakengate Dr.
Stone Mountain, GA 30083

J. Rachel Scott, Esq.
Atlanta Legal Aid Society, Inc.
54 Ellis Street NE
Atlanta, GA 30303

Melissa J. Davey
260 Peachtree Street, NW
Suite 200
Atlanta, GA 30303

Executed on 10/23/18
By:/s/ Lisa F. Caplan
Lisa F. Caplan
GA State Bar No. 001304
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
(877) 813-0992
lcaplan@rubinlublin.com
Attorney for Creditor
